Name: Council Regulation (EEC) No 3/81 of 1 January 1981 fixing, for the 1980/81 sugar marketing year, the price for white sugar and the minimum prices for beet for Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 /6 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 3/81 of 1 January 1981 fixing, for the 1980/81 sugar marketing year, the price for white sugar and the minimum prices for beet for Greece Whereas the minimum price for beet, as referred to in the first indent of Article 4 ( 1 ) of Regulation (EEC) No 3330/74, must be determined for each sugar beet production area in respect of which an intervention price has been fixed ; whereas Article 2 of Regulation (EEC) No 1593/80 has fixed the minimum price for beet for the area having the largest surplus ; whereas the minimum prices for sugar beet in Greece are to be determined in accordance with the rules applicable to the beet prices for the Community of Nine ; Whereas the price of white sugar and the minimum prices of beet as fixed by Regulation (EEC) No 1594/80 for the regions of the Community other than that having the largest surplus and other than the French Overseas Departments and all regions of Italy, Ireland and the United Kingdom shall , for the 1980/81 sugar marketing year, be applicable for all regions of Greece because of the particular situation of that country, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 60 thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 3455/80 (2), and in particular Articles 3 (6), 4 (4) and 28 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3), Whereas Article 60 of the Act of Accession makes provision for application of the common price in Greece for a specified product if the price on the world market for the product in question is higher than the common price ; whereas this is precisely the case for sugar ; Whereas Council Regulation (EEC) No 1593/80 of 24 June 1980 fixing, for the 1980/81 sugar marketing year, the sugar prices, the standard quality of beet and the coefficient for calculating the maximum quota (4 ), has fixed the intervention price for white sugar for the Community area having the largest surplus ; whereas Council Regulation (EEC) No 1594/80 of 24 June 1980 fixing, for the 1980/81 sugar year, the derived intervention prices, the intervention prices, the maximum amount of the production levy and the amount of the repayment to offset storage costs and the coefficient for calculating the special maximum quota (5), has fixed the derived intervention prices for the Community of Nine ; HAS ADOPTED THIS REGULATION : Article 1 (a) The price of white sugar referred to in Article 1 (d) of Regulation (EEC) No 1594/80 , (b) the minimum price for beet referred to in Article 3 ( 1 ) (c) of Regulation (EEC) No 1594/80 and that referred to in Article 3 (2) (a) of the same Regula ­ tion , shall be applicable for all regions of Greece for the 1980/ 81 sugar marketing year. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI ( ») OJ No L 359 , 31 . 12. 1974, p . 1 . (2 ) OJ No L 360 , 31 . 12 . 1980 . (J ) OJ No C 346, 31 . 12 . 1980 . (&lt;) OJ No L 160 , 26 . 6 . 1980 , p . 14 . (5 ) OJ No L 160, 26 . 6 . 1980 , p . 16 .